Proceeding pursuant to article 78 of the CPLR to review a determination of the respondent Department of Social Services of the State of Hew York, dated May 10, 1974, which, after a statutory fair hearing, affirmed a determination of the respondent Department of Social Services of the City of Hew York to discontinue a grant of “ aid to dependent children” to petitioner. Determination annulled, on the law, without costs, and matter remitted to the above-mentioned State agency for a further hearing in accordance herewith. The State agency determined that petitioner’s husband, the father of her seven children, was employed and resided with her. The local agency rested its case on an employer’s report in which the address given for the husband was the present address of petitioner and on the report of an investigator that on an unspecified date he spoke to “numerous” unidentified sources who stated the husband was in the household. The only witness called by the local agency was its representative. He produced the two reports. Petitioner testified that her husband had abandoned her and that she had been informed by her brother-in-law that her husband was living in Connecticut. The Connecticut address was at a very considerable distance from the address of the place of his employment. “While respondent is not bound strictly by rules of evidence at hearings held by the department, evidence of the type found here does not even approach minimum standards of fairness” (Matter of Bel Valle V. Suga/rman, 44 A D 2d 523, 524). Martuseello, Acting P. J., Shapiro, Christ, Benjamin and Munder, JJ., concur.